The plaintiff, a patient of the defendant, had six teeth extracted, one being the upper right second bicuspid. After the extraction it was found that a portion of the tooth remained in her gum. The question was whether the portion of the tooth that was left in the gum was the result of the extraction of that tooth or of the adjoining tooth, the upper first right bicuspid. Defendant admits taking out the second upper right bicuspid, and there is evidence showing that the fragment was a part of that tooth. The evidence supports the verdict. Judgments and orders affirmed, with one bill of costs. Hill, P, J„ Bliss and Heffernan, JJ„ concur; Crapser, J., dissents, and votes for reversal of the judgments and for a new trial on the ground that the verdict is against the weight of the evidence.